Citation Nr: 1011191	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected spondylolysis, L5-S1.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to May 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the RO.  

The issue of an increased rating higher than 20 percent for 
the service-connected low back disability is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDING OF FACT

For the initial period of this appeal, the service-connected 
low back disability picture is shown to more nearly 
approximate that of a functional loss due to pain with 
flexion of the thoracolumbar spine restricted to less than 60 
degrees but not less than 30 degrees with related muscle 
spasm.  


CONCLUSIO OF LAW

The criteria for the assignment of an initial 20 percent 
rating for the service-connected spondylolysis, L5-S1 are 
met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The recent VA examinations show that the Veteran is 
experiencing low back pain with related functional loss 
during flare ups and recurrent muscle spasm  His private 
doctor has indicated that he underwent a operation for a disc 
excision at L4-5 in 2002 due to persistent complaints of low 
back and left leg pain.  

The VA examination in April 2005 noted that the Veteran still 
had pain in his left leg following surgery.  While forward 
flexion was accomplished to 85 degrees, he had paraspinal 
muscle spasms.  In an addendum, the VA examiner added that 
the Veteran's range of motion would probably be reduced in 
the range of twenty-five percent due to pain and by fatigue 
at times.  

Given these initial examination findings of functional loss 
due to pain and muscle spasm, the service-connected low back 
disability is shown to be productive of an overall level of 
functional impairment that more nearly resembles that of 
forward flexion of the thoracolumbar spine limited to less 
than 60 degrees, but not more than 30 degrees.  

Accordingly, on this record, an increased, initial rating of 
20 percent for the service-connected spondylolysis, L5-S1 is 
warranted.  

To the extent that this action is favorable to the Veteran, a 
full discussion of the requirements of VCAA is not required 
at this time.  


ORDER

An increased, initial rating of 20 percent for the service-
connected spondylolysis, L5-S1 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


REMAND

The Veteran's last VA spine examination to evaluate the 
severity of the service-connected spondylolysis, L5-S1 was 
performed in April 2005.  

Accordingly, the Board finds that a more current VA 
examination is needed to determine the current severity of 
the service-connected spondylolysis at L5-S1.  This 
examination should ascertain whether the service-connected 
low back disability is manifested by intervertebral disc 
disease with separately ratable radiculopathy.  

Upon remand, the RO should update the Veteran's claims file 
with any recent medical records relevant to the Veteran's 
claim.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The Veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for spondylolysis.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

2.  The RO should make arrangements for 
the Veteran to be afforded a VA 
examination in order ascertain the 
current extent of the service-connected 
spondylolysis at L5-S1.  The claim folder 
and a copy of this remand are to be made 
available for the examiner to review.  In 
accordance with the latest AMIE 
worksheets for rating disorders of the 
spine, the examiner is to provide a 
detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any pertinent disability.  A complete 
rationale for any opinions expressed must 
be provided.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected spine disorder.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.

In addition, after considering the 
Veteran's documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion. 

Finally, the examiner should comment as 
to whether the service-connected low back 
disability includes intervertebral disc 
disease, including any separately ratable 
neurological deficit involving the lower 
extremities.  The examiner must explain 
the rationale for all opinions given.  

3.  After undertaking all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  This should 
include whether a higher or separate 
rating is warranted for related 
intervertebral disc syndrome with 
radiculopathy.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and afforded with an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals






 Department of Veterans Affairs


